     Case 1:18-cv-01074-DAD-GSA Document 18 Filed 05/08/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GREGORY L. FLETCHER,                                No. 1:18-cv-01074-DAD-GSA (PC)
12                      Plaintiff,
13           v.                                          ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS, REVOKING
14   STU SHERMAN, Warden,                                PLAINTIFF’S IN FORMA PAUPERIS
                                                         STATUS, AND DENYING PLAINTIFF’S
15                      Defendant.                       MOTION FOR RELEASE
16                                                       (Doc. Nos. 9, 17)
17

18

19           Plaintiff Gregory L. Fletcher is a state prisoner proceeding pro se and in forma pauperis

20   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

21   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22           On October 9, 2018, the assigned magistrate judge issued findings and recommendations,

23   recommending that plaintiff’s in forma pauperis status be revoked and that plaintiff be required to

24   pay the $400.00 filing fee for this action in full. (Doc. No. 9.) The findings and

25   recommendations were served on both parties and contained notice that any objections thereto

26   were to be filed within fourteen (14) days of the date of service. (Id. at 4.) On October 17, 2018,

27   plaintiff filed timely objections. (Doc. No. 10.)

28   /////
                                                         1
     Case 1:18-cv-01074-DAD-GSA Document 18 Filed 05/08/20 Page 2 of 3

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 3   including plaintiff’s objections, the court concludes that the findings and recommendations are

 4   supported by the record and proper analysis.

 5          In his objections, plaintiff fails to meaningfully respond to the magistrate judge’s analysis,

 6   but instead merely restates the conclusory allegations contained in his complaint and provides no

 7   basis for the court to depart from the magistrate judge’s reasoned conclusion that plaintiff is

 8   ineligible to proceed in forma pauperis with this action. (Doc. No. 10.)

 9          Separately, plaintiff filed a “Motion for Release Due to Coronavirus Pandemic” on May 4,

10   2020, seeking release from prison due to the COVID-19 coronavirus pandemic. (Doc. No. 17.)

11   He argues that he is at heightened risk of contracting COVID-19 because he is African-American

12   and has a myriad of co-morbidities that increase the likeliness that he will contract or succumb to

13   the disease, particularly because of the prison’s alleged susceptibility to an outbreak of COVID-

14   19. (Doc. No. 3 at 3.)

15          However, the court cannot grant plaintiff’s motion. Because plaintiff seeks a court order

16   compelling prison officials to release him, the court construes his motion as a motion for

17   injunctive relief. However, an injunction is only available when the “complaint states a sound

18   basis for equitable relief,” a determination that implicates “case or controversy considerations[.]”

19   City of Los Angeles v. Lyons, 461 U.S. 95, 102–03 (1983) (citation omitted). In his complaint

20   filed in this action, plaintiff alleges that defendant improperly denied him a job at the prison due
21   to retaliation from prison staff and disability discrimination. (Doc. No. 1.) Because the

22   injunctive relief sought—release from prison—would not remedy his claims and has no

23   connection to them, plaintiff has not “demonstrate[d] a case or controversy . . . that would justify

24   the equitable relief sought,” depriving the court of jurisdiction. City of Los Angeles, 461 U.S. at

25   105. Thus, plaintiff’s “Motion for Release Due to Coronavirus Pandemic” must be denied.1

26
     1
       This order is without prejudice to plaintiff’s filing of a separate civil rights action challenging
27   the conditions of his confinement due to the COVID-19 pandemic. Administrative requests and
     causes of action under state law may also provide plaintiff potential avenues for seeking that
28
     relief may also be available to plaintiff.
                                                        2
     Case 1:18-cv-01074-DAD-GSA Document 18 Filed 05/08/20 Page 3 of 3

 1         Accordingly:

 2         1.       The findings and recommendations filed on October 9, 2018 (Doc. No. 9) are

 3                  adopted;

 4         2.       Plaintiff’s in forma pauperis status is revoked;

 5         3.       The order issued on August 17, 2018 (Doc. No. 7) granting Plaintiff’s application

 6                  to proceed in forma pauperis (Doc. No. 4) and directing the California Department

 7                  of Corrections to collect and forward payment from plaintiff’s prison trust account

 8                  is vacated;

 9         4.       Plaintiff is directed to pay the $400.00 filing fee within thirty (30) days of service

10                  of this order in order to proceed with this action or he will face dismissal of this

11                  case without prejudice to its refiling upon payment of the required filing fee;

12         5.       Plaintiff’s “Motion for Release Due to Coronavirus Pandemic” (Doc. No. 17) is

13                  denied; and

14         6.       The Clerk of Court is directed to serve a copy of this order on:

15                i.       the Financial Department, U.S. District Court, Eastern District of

16                         California; and

17               ii.       the Director of the California Department of Corrections and

18                         Rehabilitation.

19   IT IS SO ORDERED.
20
        Dated:    May 8, 2020
21                                                         UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27

28
                                                       3
